11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Martha Mahaffey Butler and                     * From the 18th District
Charles E. Ezell,                                 Court of Johnson County,
                                                 Trial Court No. C201000055.

Vs. No. 11-12-00303-CV                         * October 16, 2014

Dave R. Horton et al.,                         * Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, we
reverse the judgment of the trial court, and we render judgment that Martha
Mahaffey Butler and Charles E. Ezell are the owners of a one-half fraction of royalty
interest and are entitled to receive one-half of the royalty as provided for in any oil,
gas, and other mineral leases that cover the property in question. The costs incurred
by reason of this appeal are taxed against Dave R. Horton; Elizabeth J. Lee,
independent executrix of the Estate of James A. Durda, deceased; Julia A. Durda;
Frances R. Naumann; Frances R. Naumann as independent executrix of the Estate of
Terry L. Naumann; Finis Shipman, Jr.; and Karen K. Shipman.